NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 13, 2019
                                 Decided March 13, 2019

                                          Before

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge

No. 18-1608

UNITED STATES OF AMERICA,                           Appeal from the United States
     Plaintiff-Appellee,                            District Court for Northern District of
                                                    Indiana, South Bend Division.

       v.                                           No. 3:16CR020-001

NATHANIEL FORD,                                     Jon E. DeGuilio,
    Defendant-Appellant.                            Judge.

                                        ORDER

       Nathaniel Ford was convicted by a jury of drug-distribution and
firearms-dealing charges, in violation of 21 U.S.C. § 846, § 841(a), (b)(1)(A), (b)(1)(B),
and 18 U.S.C. § 922(a)(1)(A), (g)(1), § 924(a)(2), and was eventually sentenced to
168 months’ imprisonment and 60 months’ supervised release. He later admitted to
violating the conditions of his supervision (he had resumed dealing cocaine, for which
he pleaded guilty to a new state charge) and blamed his probation officer for the
violations. The district court revoked his supervised release and resentenced him to
18 months’ imprisonment, to run consecutively to his state prison term. Ford appeals,
but his appointed counsel has concluded that the appeal is frivolous and moves to
No. 18-1608                                                                        Page 2

withdraw under Anders v. California, 386 U.S. 738 (1967). Ford has not responded to the
motion. See CIR. R. 51(b).

       At the outset we note that “the Anders safeguards do not govern our review of
counsel’s motion to withdraw.” United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016).
The Constitution does not provide a right to counsel in a revocation proceeding where,
as here, the defendant concedes the alleged violations and does not dispute the
appropriateness of revocation or assert substantial and complex arguments in
mitigation. See Gagnon v. Scarpelli, 411 U.S. 778, 787 (1973); United States v. Eskridge,
445 F.3d 930, 932–33 (7th Cir. 2006). Nevertheless, in practice we still apply the Anders
framework. Wheeler, 814 F.3d at 857. Counsel has submitted a brief that explains the
nature of the case and addresses the issues that a case of this kind might be expected to
involve. Because her analysis appears to be thorough, we limit our review to the
subjects she discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel first notes that Ford does not want to challenge the admissions on which
his revocation was based, and thus she properly refrains from discussing whether
Ford’s admissions were knowing and voluntary. See Wheeler, 814 F.3d at 857;
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Counsel next questions whether Ford could argue that his term of
reimprisonment is plainly unreasonable but correctly concludes that this challenge
would be frivolous. The parties stipulated that Ford’s conviction for dealing cocaine
constituted a Grade A violation and that his criminal history category was II,
corresponding to a reimprisonment range of 27 to 33 months. See U.S.S.G. § 7B1.1(a)(1);
§ 7B1.4. (They also agreed that the sentence should be 27 months.) Because the district
court accepted these calculations without objection, our review is only for plain error.
See United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). We see no fault in these
calculations and agree with counsel that any challenge would be frivolous.

        Counsel also considers but rightly rejects an argument that the district court
failed to consider the pertinent factors in 18 U.S.C. § 3553(a) and Ford’s arguments in
mitigation. A sentence, like Ford’s, that falls below the policy-statement range is
presumptively reasonable on appeal. See United States v. Jones, 774 F.3d 399, 404 (7th Cir.
2014); United States v. Poetz, 582 F.3d 835, 837 (7th Cir. 2009). Moreover, the court
explained the sentence based on the Chapter 7 policy statements and relevant § 3553(a)
factors, see 18 U.S.C. § 3565(a), highlighting the seriousness of the violations (Ford had
relapsed into using and selling drugs), the need to promote respect for the law (he had
No. 18-1608                                                                       Page 3

“reentered the drug business” after serving significant time for dealing drugs), the need
to protect the public (in light of his continued drug dealing and gun possession), and
Ford’s history and characteristics (his “unquestionably … difficult” childhood
circumstances, his lengthy sentence on state gun and drug charges, his violent
tendencies and severe substance abuse, and his high risk of recidivating).

       Finally, counsel notes that challenging the imposition of Ford’s federal
revocation sentence to run consecutively to his state prison term would be pointless.
The Sentencing Commission has instructed that consecutive terms be imposed when
revocation of supervised release results from a new prison sentence. See U.S.S.G.
§ 7B1.3(f) & Application Note 4; see also United States v. Peterson, 852 F.3d 629, 631
(7th Cir. 2017). Moreover, the court acknowledged that § 7B1.3(f) was advisory, but
emphasized that “only a consecutive sentence would adequately account for the
various [§] 3553(a) factors and avoid unwarranted sentence disparities.”

      Accordingly, we GRANT counsel’s motion to withdraw, and DISMISS Ford’s
appeal.